Q1 2009 NIKE, Inc. Earnings Release Conference Call Transcript Operator: Good afternoon everyone. Welcome to Nike's fiscal 2009 first quarter conference call. For those who need to reference today's press release, you'll find it at www.nikebiz.com. Leading today's call is Pamela Catlett, Vice President, Investor Relations. Before I turn the call over to Miss Catlett, let me remind you that participants of this call will make forward-looking statements based on current expectations and those statements are subject to certain risks and uncertainties that could cause actual results to differ materially. These risks and uncertainties are detailed in the reports filed with the SEC including Forms 8-K, 10-K, and 10-Q. Some forward-looking statements concern future orders that are not necessarily indicative of changes in total revenues for subsequent periods due to mix of futures and at once orders, change rate fluctuations, order cancellations and discounts which may vary significantly from quarter to quarter. In addition, it is important to remember a significant portion of NIKE Incorporated's business including equipment, most of Nike Retail, NIKE Golf, Cole Haan, Converse, Hurley, and Umbro are not included in these future numbers. Finally, participants may discuss non-GAAP financial measures. The presentation of comparable GAAP measures and quantitative reconciliations are found at Nike's website. This call might also include discussion of non-public financial and statistical information which is also publicly available at that site, www.nikebiz.com. Now I would like to turn the call over to Pamela Catlett, Vice President, Investor Relations. Pamela Catlett: Thank you and good afternoon everyone. Thank you for joining us today to discuss Nike's fiscal 2009 first quarter results. As the operator indicated, participants on today's call may discuss non-GAAP financial measures. A comparative presentation of reconciliations between GAAP and non-GAAP reported items can be found in our press release which as you know was issued about an hour ago and can be found on our website nikebiz.com. Joining us on today's call will be NIKE, Inc. CEO, Mark Parker; followed by Charlie Denson, President of the Nike Brand; and finally you will hear from our Chief Financial Officer, Don Blair who will give you an in-depth review of our financial results. Following their prepared remarks, as usual we will take your questions and as many of you know, we would like to allow as many of you to ask questions as possible in the allotted time. Consequently we would appreciate you focusing your initial questions to two and in the event you have additional questions, please do re-queue if others do not cover them.
